DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                   CONSTRUCTION CONSULTING, INC.,
                             Appellant,

                                        v.

    THE DISTRICT BOARD OF TRUSTEES OF BROWARD COLLEGE,
                          Appellee.

                                No. 4D21-3104

                              [September 7, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE16-
007456.

    Kenneth D. Cooper, Fort Lauderdale, for appellant.

   Joseph W. Jacquot, Jonathan K. Osborne, and Lawrence G. Horsburgh
of Gunster, Jacksonville, for appellee.

GROSS, J.

   Construction Consulting, Inc. (“CCI”) appeals from a final judgment
entered in favor of the District Board of Trustees of Broward College (the
“College”) after the trial court granted the College’s motion for summary
judgment. This court has jurisdiction. 1 See Fla. R. App. P. 9.030(b)(1)(A).



1 We reject the College’s argument that, because CCI did not attach copies of
certain interlocutory orders to the notice of appeal, CCI failed to comply with
Florida Rule of Appellate Procedure 9.110(d) and waived any arguments relating
to these prior orders. The interlocutory orders at issue made various legal
rulings, including dismissing certain counts. Rule 9.110(d) states, in relevant
part, that “a conformed copy of the order or orders designated in the notice of
appeal shall be attached to the notice . . . .” Here, CCI attached a conformed copy
of the final judgment. This was sufficient to bring up for review all interlocutory
orders entered as a necessary step in the proceeding. See Auto Owners Ins. Co.
v. Hillsborough Cnty. Aviation Auth., 153 So. 2d 722, 724 (Fla. 1963) (“The appeal
from the final judgment brings up for review all interlocutory orders entered as a
necessary step in the proceeding.”).
   This case arises out of a construction contract between CCI and the
College. The College offered a final payment to cover outstanding invoices.
CCI accepted the payment, thus barring its later claims under both the
common law doctrine of accord and satisfaction and a waiver clause in the
contract.

                          The Master Contract

   The College and CCI were parties to a construction contract (the
“Master Contract”) dated May 23, 2012. The Master Contract refers to CCI
as the “Construction Manager” and to the District Board of Trustees of
Broward College as the “Owner.”

    Article 14 of the Master Contract, entitled “Payment to Construction
Manager,” governs pay requests by CCI. Paragraph 14.4 provides that
“[p]ay requests shall be accompanied by documentation in support of
Subcontract Costs and Reimbursable Expenses, if any, as Architect or
Owner’s Representative may require.” Paragraph 14.4 also provides that
“[s]trict compliance with the requirements of this paragraph 14.4 shall be
a condition precedent to any payment, including Final Payment, under
this Agreement.”

   Paragraph 14.5, entitled in part “Lien Releases,” states that CCI’s
“application for Final Payment shall be accompanied by final lien releases
and waivers of claim from [CCI] and all Subcontractors,” which “shall be a
condition precedent to Final Payment to [CCI].”

   Paragraph 14.8, entitled “Payment at Substantial Completion,” governs
payment due “after execution of the Certificate of Substantial Completion”:

      14.8 Payment at Substantial Completion. Subject to the
      limitations of the GMP [Guaranteed Maximum Price], and
      provided that all conditions precedent have been satisfied,
      within thirty (30) days after execution of the Certificate of
      Substantial Completion of the Project, Owner shall pay
      Construction Manager all sums due Construction Manager,
      including retainage, less any amounts attributable to
      liquidated damages, and less two hundred percent (200%) of
      the reasonable cost for completing all incomplete Work,
      correcting and bringing into conformance all defective and
      nonconforming Work, and handling all unsettled claims. As
      a condition precedent to such payment, however,
      Construction Manager shall deliver to Owner’s Representative
      the final complete set of as-built drawings in the form of

                                    2
      marked-up blueline drawings, and an electronic format of the
      as-built documents, all required releases of claim, all
      certificates of occupancy or similar documents required for
      the occupation and use of the Project for its intended
      purposes, all required warranties and all Project
      Documentation as described in Article 12 herein.

    Paragraph 14.9, entitled “Payment at Final Completion,” states that if
all conditions precedent have been satisfied, “Final Payment” is due
“within thirty (30) days after execution of the Certificate of Final
Completion.” Paragraph 14.9 defines “Final Payment” as “all unpaid sums
due [CCI] under this Agreement, less any amount properly withheld
pursuant to this Agreement,” and further states that CCI’s “acceptance of
Final Payment shall constitute an unconditional waiver and release of all
claims by [CCI] for additional compensation beyond that provided in the
Final Payment”:

      14.9 Payment at Final Completion. Subject to the limitations
      of the GMP, and provided that all conditions precedent have
      been satisfied, within thirty (30) days after execution of the
      Certificate of Final Completion of the Project, Owner shall pay
      Construction Manager all unpaid sums due Construction
      Manager under this Agreement, less any amount properly
      withheld pursuant to this Agreement (“Final Payment”).
      Construction Manager’s acceptance of Final Payment
      shall constitute an unconditional waiver and release of
      all claims by Construction Manager for additional
      compensation beyond that provided in the Final
      Payment. Final Payment by Owner shall not, however,
      constitute a waiver by Owner of its rights or claims arising
      from Construction Manager’s failure to perform in strict
      accordance with the requirements of the Contract Documents.

(Emphasis added).

   Paragraph 14.12, entitled “Conditions Precedent to Payment,” provides
that “[i]n addition to all other conditions contained herein, it shall be a
condition precedent to any payment otherwise due hereunder that . . .
[CCI] have submitted its pay requests and backup documentation in the
time, form, and manner required by this Agreement.”

   Paragraph 25.8, entitled “Entire Agreement/Amendments in Writing,”
states in part that “this Agreement may be amended only by written
instrument signed by both Owner and Construction Manager.”

                                    3
   Significantly, as it concerns a point raised by CCI, the Master Contract
did not prohibit the collection of statutory interest for late payments.

                              The Dispute

    Between 2012 and 2014, the College hired CCI to work on numerous
construction projects pursuant to the Master Contract. Among those
projects were the following: (1) North Campus Building 49 Site Drainage;
(2) ADA Hardware Project; and (3) Central Campus Building 6 Sound
Booth Project (the “Sound Booth project”).

   On July 29, 2013, the College executed a purchase order for CCI to
perform the Sound Booth project. Susanne Valdes was the College’s
project manager for this project. Subsequently, the parties corresponded
regarding payment applications submitted by CCI on the project.

   By letter dated April 25, 2014, Valdes wrote to CCI that “effective
immediately we are terminating your agreement for the Building 6 Sound
Booth project due to lack of response.” Valdes added that “we have not
heard back from you on a plan to complete the work.” Valdes also noted
that the College had rejected Payment Application #3 “due to an
incomplete submittal.”

   The next day, April 26, 2014, CCI’s principal, Thomas Carney, notified
Valdes via email that CCI had “stopped all work” and was “preparing a
final invoice.”

   By letter dated July 23, 2014, Valdes wrote that she was placing CCI
“on notice due to you not responding to Broward College in a timely
manner” regarding payment applications, and that CCI had “not met the
terms” in the Master Contract.

  On September 3, 2014, Carney met with the College’s Vice President of
Operations to discuss the parties’ dispute.

   By letter dated September 15, 2014, CCI sent the College summaries of
open and recently completed projects. The summaries listed the payment
draws for each project, whether the draw was paid or unpaid, and the
number of days the draw was unpaid. With respect to the Sound Booth
project, CCI claimed that “we achieved substantial completion and a
Temporary Certificate of Occupancy on the project on August 28, 2013.”
The payment summary for the Sound Booth project listed five draws,


                                    4
including two paid draws, for a total of $101,819.07 (counting only the
latest submission for each draw).

   According to one of Carney’s affidavits, CCI also made “specific claims
for interest” in an October 2014 meeting with the Vice President of
Operations.

  The Architect for the Sound Booth project reviewed CCI’s September
2014 submission and advised the College that his assessment of the
completed contract amount was $88,465.83, as opposed to the
$101,819.07 claimed by CCI, representing a difference of $13,353.24.

           The Reconciliation Report and Enclosed Checks

   On June 1, 2015, the College mailed CCI a Reconciliation Report,
together with three checks. The Transmittal cover of the Reconciliation
Report was addressed to “Mr. Tom Carney, Construction Consulting, Inc.”
at CCI’s corporate address. A College employee testified that she “prepared
the reconciliation report based on what [Tom Carney] had submitted” in
his “report of what he thought he was due.”

   The Reconciliation Report stated that it was “a summary of the final
agreement between Construction Consulting Contractors [sic] (CCI) and
Broward College to reconcile final payment due to CCI for outstanding
invoices.” The Reconciliation Report was not signed by CCI, nor was it
signed by any employee of the College.

   For the North Campus Building 49 Site Drainage project, the
Reconciliation Report identifies a “Final Payment” of $73,341.92.

   For the ADA Hardware project, the Reconciliation Report specifies a
“Final Payment” of $83,053 and notes that the project “was reassigned and
completed by another continuing services CM at Risk.” The Reconciliation
Report provides the following “Recommendation” for this project: “CCI’s
claim for the total project is $91,511 after deductive change order in the
amount of $90,682.43. A payment of $8,458.25 was issued. . . .
Recommendation is to execute deductive change order as submitted by
CCI and pay outstanding balance of $83,053.”

    For the Sound Booth project, the Reconciliation Report identifies a
“Final Payment” of $8,846.59 and notes that “CCI did not complete the
scope of work for this project.” The Reconciliation Report provides the
following “Resolution” for this project:


                                    5
      Resolution: CCI’s claim for this project including the
      deductive change order ($20,628.25) is $101,246. Payments
      of $79,619 have been issued. The disputed balance requested
      by CCI is $21,627.

      Our recommendation is for Facilities to prepare and execute
      the required deductive Change Order and to pay the
      outstanding balance per the Architect’s approved amount of
      $88,465. The amount owed after payments issued is $8,846.

   The Reconciliation Report offered the following “Final Resolution for
payments to CCI”:

      Final Resolution for payments to CCI:

      Building 49 Site (Pay balance in full)            $ 73,341.92
      ADA Hardware (Pay balance in full)                $ 91,264.13
      Sound Booth (Pay Architect-approved amt.)         $ 8,846.59

      Total recommended amt. to be Paid by BC           $165,241.34

(paraphrased for formatting purposes). The Reconciliation Report did not
offer any payment for statutory interest.

    The Reconciliation Report also includes a “Final Payment” chart that
lists “Construction Consulting Inc” at the top. The chart sets forth the
“TOTAL PAID” for each project, the “Amount on check” applicable to each
invoice, and the “Check Number” and “Check Date” applicable to each
invoice. The bottom of the chart states “FINAL PAYMENT TO CCI” of
$165,241.34.

   Enclosed with the Reconciliation Report were: (1) a check for
$82,748.31; (2) a check for $72,879.76; and (3) a check for $9,613.27. The
three checks totaled $165,241.34, which corresponded with the total
“Final Payment” detailed in the Reconciliation Report. 2 The checks
themselves contained no “Payment in Full” language.




2The amounts on the checks do not correspond to the Total Paid for each project,
as the checks sometimes grouped together invoices from different projects.


                                       6
            CCI Deposits the Checks and Demands More Money

   On June 6, 2015, CCI received the Reconciliation Report and the
checks. Two days later, CCI deposited the checks.

    By letter dated June 19, 2015, CCI acknowledged that the College
forwarded “the recent payments for construction work we completed in
2013 and 2014,” and further acknowledged that “[w]e are in receipt of your
reconciliation report for CCI.” CCI disputed the Architect’s “rationale for
cutting our payments by $12,781.00.” CCI also complained about the
College’s “lack of prompt payments,” asserting that “there remains a claim
for interest in accordance with Florida Statue [sic] 218.735.” CCI attached
an invoice for the amount CCI claimed was due “for Broward College not
making timely payments for our construction services.”

                                The Litigation

     A. CCI’s Claims

   After the College refused to pay additional funds, CCI filed suit. CCI
amended its complaint multiple times during the litigation, culminating in
a Fourth Amended Complaint. Each iteration of the complaint asserted
claims for violation of Chapter 218 (Count I), violation of Chapter 255
(Count II), declaratory judgment (Count III), writ of mandamus (Count IV),
class action for interest owed (Count V), and breach of contract on the
Sound Booth project (Count VI). 3 Attached to an early version of the
complaint was a spreadsheet detailing the interest CCI claimed it was owed
for the College’s late payments on over 100 invoices for multiple projects
between 2010 and 2014.

     B. Disposal of Counts I, III, IV, and V

   The College moved for partial summary judgment as to Counts I and II,
arguing that the Local Government Prompt Payment Act and the Florida
Prompt Payment Act were inapplicable to it. The predecessor judge
granted the motion in part and denied it in part, ruling that the College “is
a ‘public entity’ under Florida Statutes, Section 255, but is not a ‘local
governmental entity’ under Florida Statutes, Section 218.”

   Consistent with this partial summary judgment order, the trial court
ultimately dismissed Count I of the Fourth Amended Complaint. And,
consistent with earlier rulings on the College’s motions to dismiss, the trial

3   In the Fourth Amended Complaint, Count VI was misnumbered as Count IV.

                                       7
court also dismissed Counts III, IV, and V of the Fourth Amended
Complaint. The trial court denied leave to file a Fifth Amended Complaint.

   C. Motion for Final Summary Judgment

   Meanwhile, the College moved for final summary judgment, arguing in
relevant part that CCI waived and released all claims by accepting Final
Payment.

   Much time was spent on the factual issue of whether CCI received the
Reconciliation Report.

   At a hearing CCI’s counsel stated: “My client has never testified he
received a reconciliation report.”    Relying on this statement, the
predecessor judge ruled that there was a “factual question” as to whether
CCI had received the Reconciliation Report, so he denied the College’s
motion for final summary judgment “as to the affirmative defense of accord
and satisfaction,” while granting the motion in part as to several other
issues.

   After much skirmishing in discovery, Carney admitted in a deposition
that CCI received the Reconciliation Report along with the checks it later
cashed.

   The College renewed its motion for summary judgment. The successor
judge, Judge Rodriguez, granted the motion as to the two remaining
counts of the Fourth Amended Complaint. The court concluded that the
“undisputed facts mandate that summary judgment be entered for
Broward College based on accord and satisfaction per the terms of the
Master Contract, under which acceptance of Final Payment [constituted]
an unconditional waiver and release of all claims by [CCI] for additional
compensation beyond that provided in the Final Payment.” The court then
entered final judgment in favor of the College, prompting this appeal.

                          Arguments on Appeal

   On appeal, CCI raises issues concerning the application of the Prompt
Payment Act, the language of the Master Contract and the Reconciliation
Report, and the existence of jury questions, which would preclude
summary judgment.

   The College responds that CCI accepted Final Payment, thus waiving
and releasing all claims. The College maintains that all of CCI’s claims are
barred by the doctrine of accord and satisfaction and by the plain terms of

                                     8
the Master Contract, under which acceptance of Final Payment
constituted “an unconditional waiver and release of all claims.”

                           Standard of Review

   The standard of review for orders granting summary judgment is de
novo. Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126,
130 (Fla. 2000).

   Florida’s new summary judgment rule governs the adjudication of any
summary judgment motion decided on or after May 1, 2021, including in
pending cases. In re Amends. to Fla. R. Civ. P. 1.510, 317 So. 3d 72, 77
(Fla. 2021).

    The amended rule states that summary judgment is appropriate where
“there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fla. R. Civ. P. 1.510(a) (2021).
“[T]he correct test for the existence of a genuine factual dispute is whether
‘the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.’” In re Amends. to Fla. R. Civ. P. 1.510, 317 So. 3d at 75
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “Under
our new rule, ‘[w]hen opposing parties tell two different stories, one of
which is blatantly contradicted by the record, so that no reasonable jury
could believe it, a court should not adopt that version of the facts for
purposes of ruling on a motion for summary judgment.’” Id. at 75–76
(quoting Scott v. Harris, 550 U.S. 372, 380 (2007)).

                    Law on Accord and Satisfaction

   Accord and satisfaction is a legal doctrine that has long been a part of
Florida contract law.

   “An accord and satisfaction results when: (1) the parties mutually
intend to effect a settlement of an existing dispute by entering into a
superseding agreement; and (2) there is actual performance in accordance
with the new agreement.” Martinez v. S. Bayshore Tower, L.L.L.P., 979 So.
2d 1023, 1024 (Fla. 3d DCA 2008). “Compliance with the new agreement
discharges the prior obligations.” Id. Thus, “if an offer clearly serves as
an accord and satisfaction, and the other party accepts the offer, then he
or she is bound to the conditions attached.” Id.

   The Florida Supreme Court has declared that “when a claim in
controversy is open and unliquidated and the party to whom it is due
accepts payment in full it will operate as an accord and satisfaction even

                                     9
though the party to whom paid declares that he takes it only in part
satisfaction.” Miller-Dunn Co. v. Green, 16 So. 2d 637, 638 (Fla. 1944).
(emphasis added). Thus, a party who so accepts a payment tendered in
full cannot cabin the legal effect of its acceptance.

   By contrast, where the facts do not demonstrate that the parties agreed
to resolve a dispute by payment of a set amount, “a partial payment of a
legal obligation does not act to satisfy and discharge that obligation.”
Republic Funding Corp. of Fla. v. Juarez, 563 So. 2d 145, 147 (Fla. 5th DCA
1990).

    The language used by the parties in a transaction is crucial to the
creation of an accord and satisfaction. “An accord and satisfaction results
as a matter of law only when the creditor accepts payment tendered on the
expressed condition that its receipt is deemed to be a complete satisfaction
of a disputed issue.” St. Mary’s Hosp., Inc. v. Schocoff, 725 So. 2d 454,
456 (Fla. 4th DCA 1999). “When a creditor negotiates the tendered check
with knowledge of the debtor’s intent, whether through discussions,
correspondence, or unambiguous language on the check, he is then bound
to the agreement and cannot later turn around and sue for the remaining
balance due under the former dispute.” Burke Co. v. Hilton Dev. Co., 802
F. Supp. 434, 439 (N.D. Fla. 1992). Therefore, “[i]f a creditor does not
assent to the condition, then the proper course of action is to return the
check. Simply put, the creditor cannot have his cake and eat it too.” Id.

   In Martinez, for example, the Third District noted that “[h]ad the
Purchasers intended the Developer to remain obligated under the contract,
then they should not have cashed their checks.” 979 So. 2d at 1024. “It
would be unjust,” the court reasoned, “to allow a party to accept a check
as an accord and satisfaction, and then later permit that party to sue
under the same rights and obligations that the accord and satisfaction was
intended to release.” Id.

    Florida courts have thus recognized that a creditor’s acceptance of
payment results in an accord and satisfaction where the check itself or an
accompanying writing expressly indicates that the check constitutes
payment in full of the debtor’s obligations. See Eder v. Yvette B. Gervey
Interiors, Inc., 407 So. 2d 312, 314 (Fla. 4th DCA 1981) (declaring that an
accord and satisfaction occurs “where a check is tendered in final payment
for goods or services and is appropriately endorsed by the drawer in clear
and unequivocable language which check is then accepted and cashed by
the payee”); Mortell v. Keith, Mack, Lewis & Allison, 528 So. 2d 1362, 1362
(Fla. 3d DCA 1988) (holding that law firm’s “negotiation of its client’s check
marked ‘paid in full,’ which was submitted with a letter clearly

                                     10
demonstrating his position that the sum was in complete payment of the
amounts due in an outstanding fee dispute between the two, effected an
accord and satisfaction of the law firm’s claim as a matter of law”); Yelen
v. Cindy’s, Inc., 386 So. 2d 1234, 1234–35 (Fla. 3d DCA 1980) (holding
that an accord and satisfaction occurred upon the creditor cashing the
debtor’s check, despite the creditor crossing out the check’s restrictive
endorsement and writing “received as partial agreement without
prejudice,” where the debtor sent a letter stating that the check was being
tendered “in full satisfaction of the current controversy”); Pino v. Lopez,
361 So. 2d 192, 193 (Fla. 3d DCA 1978) (holding that a check issued and
cashed in “Full and final payment for all goods, services and claims to
date” was an accord and satisfaction as a matter of law); McGehee v. Mata,
330 So. 2d 248, 248–49 (Fla. 3d DCA 1976) (holding that an accord and
satisfaction occurred upon the plaintiff cashing the defendants’ check
where, as part of the offer to settle plaintiff’s claim, the defendants’ cover
letter stated that it was in “full compliance” with the parties’ agreement
and that one of the conditions attached was the execution of a general
release by plaintiff).

   Cases finding no accord and satisfaction have focused on ambiguities
in transmittal letters and a lack of clarity as to the matters that a tender
was supposed to cover. For example, in St. Mary’s, we found that an
accord and satisfaction could not be determined as a matter of law due to
the ambiguity of a transmittal letter, which generally conveyed the debtor’s
position that “no further benefits will be payable” but did not expressly
state that the check constituted payment in full for the debtor’s obligations
or that acceptance of the check would constitute an agreement with the
debtor’s position. 725 So. 2d at 456. Other cases have found no accord
and satisfaction in similar circumstances. See Miller v. Perez, 524 So. 2d
1084, 1085–86 (Fla. 4th DCA 1988) (holding that no accord and
satisfaction occurred, despite a limiting endorsement on the check stating
that it constituted “full payment” for “all commissions due,” where the
disputed amount was for a future commission that was not yet due at the
time the creditor cashed the check); Jobear, Inc. v. Dewind Mach. Co., 402
So. 2d 1357, 1358 (Fla. 4th DCA 1981) (holding that where a restrictive
endorsement could be interpreted as releasing only one of two separate
and distinct claims—one for rent and the other for parts and labor—the
creditor’s acceptance of the check did not constitute an accord and
satisfaction as to both claims).




                                     11
            Both the Language of the Master Contract and
           an Accord and Satisfaction Barred CCI’s Claims

   The trial court properly entered summary judgment in favor of the
College because CCI’s claims were barred by both the common law
doctrine of accord and satisfaction and the plain language of the Master
Contract, which states that “acceptance of Final Payment shall constitute
an unconditional waiver and release of all claims by [CCI] for additional
compensation beyond that provided in the Final Payment.” There is no
genuine dispute of any material fact.

   An accord and satisfaction (or a release under the Master Contract)
occurred as a matter of law because CCI accepted the Final Payment,
which was tendered on the express condition that its receipt was deemed
to be a complete resolution of CCI’s outstanding invoices. This is true even
though CCI later declared that it accepted the checks only as partial
payment of the debt.

   The record establishes that after the parties’ relationship broke down
and CCI was terminated from the Sound Booth project, the College
tendered to CCI a Reconciliation Report together with a Final Payment of
three checks. Unlike the letter in St. Mary’s, the Reconciliation Report
made it clear that the College was offering Final Payment as a final
agreement to resolve all outstanding invoices.            Specifically, the
Reconciliation Report indicated that it was intended to be a “Final
Resolution for payments to CCI” and a “final agreement” between CCI and
the College “to reconcile final payment due to CCI for outstanding
invoices.” The Reconciliation Report used the term “Final Payment”
multiple times and indicated that it was offering “FINAL PAYMENT TO CCI”
of $165,241.34.

   There is no genuine dispute that CCI received the Reconciliation Report
with the checks, and that CCI accepted Final Payment by depositing the
checks in its bank account. That the checks themselves contained no
restrictive endorsement is of no moment because they were accompanied
by the Reconciliation Report, which plainly offered the checks as Final
Payment—a defined term in the Master Contract that effectuated a waiver
and release of all claims. Thus, under either the doctrine of accord and
satisfaction or the Master Contract’s unconditional waiver clause, CCI’s
acceptance of Final Payment constituted a waiver and release of all claims
for additional compensation and gave rise to a final resolution of all
disputed invoices, including claims for statutory interest.



                                    12
  We reject CCI’s arguments in opposition to accord and satisfaction and
waiver. We discuss four of the arguments as follows.

   First, CCI contends that the College’s failure to pay interest under either
Prompt Payment Act precludes an accord and satisfaction. The Florida
Prompt Payment Act provides that “[a] contract between a public entity
and a contractor may not prohibit the collection of late payment interest
charges authorized under s. 255.073(4).” § 255.075, Fla. Stat. (2012-
2014).     The Local Government Prompt Payment Act contains a
substantially similar provision. See § 218.75, Fla. Stat. (2012-2014).

   It is unnecessary for us to decide whether either statute applies to the
College’s contracts because neither prohibits the waiver of an interest
claim as part of a settlement or an accord and satisfaction.

   As CCI points out, an accord and satisfaction is a “contract.” Still,
“settlement agreements are favored by courts and will be enforced where
possible.” Blunt v. Tripp Scott, P.A., 962 So. 2d 987, 988 (Fla. 4th DCA
2007). “If a party accepts an offer for a superseding agreement, which
clearly intends an accord and immediate satisfaction, he or she is bound
to each of the attached conditions of the new agreement and abandons
the rights previously held.” Cirrus Design Corp. v. Sasso, 95 So. 3d 308,
312 (Fla. 4th DCA 2012) (emphasis added).

   Moreover, “[u]nless a statute unequivocally states that it changes the
common law, or is so repugnant to the common law that the two cannot
coexist, the statute will not be held to have changed the common law.”
Thornber v. City of Ft. Walton Beach, 568 So. 2d 914, 918 (Fla. 1990). “The
law has long recognized an individual’s right to waive statutory protections
as well as constitutional or contractual rights.” S.J. Bus. Enters., Inc. v.
Colorall Techs., Inc., 755 So. 2d 769, 771 (Fla. 4th DCA 2000). And
statutory rights may be waived as part of a settlement agreement. Unicare
Health Facilities, Inc. v. Mort, 553 So. 2d 159, 161 (Fla. 1989). Assuming
arguendo that one of the statutes applied to the College, nothing in the
Prompt Payment Acts prevented CCI from waiving a statutory right to
interest as part of a settlement after a dispute had arisen regarding the
amount due under the contract.

   Importantly, the Master Contract itself did not prohibit the collection of
interest under the Prompt Payment Acts. But it did establish a procedure
under which acceptance of Final Payment would constitute a waiver and
release of any further claims. If CCI wanted to preserve its claim to
statutory interest, it should have refused the College’s offer of Final
Payment and returned the checks.

                                     13
   Second, CCI argues that the unsigned Reconciliation Report cannot be
binding because the Master Contract requires two signatures for a
modification. This contention is unsound. The Reconciliation Report was
not a modification of the Master Contract, as it did not alter any of its
terms.    Instead, the Reconciliation Report advised CCI that the
accompanying checks were intended as Final Payment under the Master
Contract, meaning that CCI’s acceptance of payment would waive and
release any further claims for compensation against the College. The
Reconciliation Report may also be viewed as an offer to enter into an accord
and satisfaction, which CCI accepted by cashing the checks for Final
Payment. An accord and satisfaction is a superseding agreement rather
than a modification to the original agreement.

   Third, we reject CCI’s argument that Paragraph 14.9 does not apply
because the job was not completed. CCI asserts that Paragraph 14.9 is
inapplicable because it requires all conditions precedent to be met before
“Final Payment,” which did not occur here. Paragraph 14.9 is entitled
“Payment at Final Completion,” and CCI did not achieve final completion
on certain jobs, including the Sound Booth project. However, our
examination of the full text of the provision establishes that the broad
definition of “Final Payment” in Paragraph 14.9 should apply here.

   The first sentence of Paragraph 14.9 accomplishes two things: (1) it
defines “Final Payment”; and (2) it establishes the deadline for Final
Payment once all conditions precedent have been satisfied. The term
“Final Payment” is defined in Paragraph 14.9 as “all unpaid sums due [to
CCI] under this Agreement, less any amount properly withheld pursuant
to this Agreement.” This language contemplates that a “Final Payment”
could occur even where the contractor did not completely perform under
the contract. Importantly, CCI had stopped all work before the College
issued the Reconciliation Report. Thus, by offering Final Payment in the
Reconciliation Report, the College was offering to pay “all unpaid sums
due” to CCI under the Agreement and was waiving any unsatisfied
conditions precedent to Final Payment, such as final completion and
submission of lien release documents. And because CCI accepted the
Final Payment by depositing the checks, this acceptance constituted an
unconditional waiver and release of any claims for further compensation.

   To avoid Paragraph 14.9’s unambiguous language that “acceptance of
Final Payment shall constitute an unconditional waiver and release of all
claims by [CCI] for additional compensation,” CCI argues that “[t]he correct
clause is 14.8, Payment at Substantial Completion, since the job was not
completed.” This argument tries to squeeze a square peg into a round

                                    14
hole. The Reconciliation Report was not offering Payment at Substantial
Completion, it was offering Final Payment. No further work by CCI was
contemplated by the Reconciliation Report. And the College did not make
any deductions for “two hundred percent (200%) of the reasonable cost for
completing all incomplete Work,” which it would have done if it were
offering a Payment at Substantial Completion.

    Fourth, CCI argues that the Sound Booth project was a separate and
distinct claim for which there is no evidence that CCI agreed to a lesser
amount, precluding an accord and satisfaction. CCI’s argument is
unpersuasive. The Reconciliation Report clearly encompassed the Sound
Booth project. Unlike Jobear, this is not a case where the offer of full
payment failed to clarify whether it applied to a separate and distinct
claim. The Reconciliation Report unambiguously offered Final Payment
for the Sound Booth project, so the Sound Booth project was not separate
and distinct from the outstanding invoices covered by the Reconciliation
Report.

   Contrary to CCI’s suggestion, the College did not “renege” on the
contract by disputing the amount CCI claimed it was owed on the Sound
Booth project. Unlike Perez, this is not a case where a debtor reneged on
an agreement—before a separate and distinct claim under the agreement
became due—and then unsuccessfully tried to assert accord and
satisfaction as a defense based on the creditor’s acceptance of an earlier
check with release language.           Here, the Reconciliation Report
unambiguously offered to pay the outstanding balance on the Sound
Booth project “per the Architect’s approved amount,” which did not include
the disputed balance of $21,627 requested by CCI. And CCI agreed to this
lesser amount in the Reconciliation Report by depositing the checks.

    In sum, the College made an offer of Final Payment to CCI intended as
a “final agreement” between the parties “to reconcile final payment due to
CCI for outstanding invoices.” CCI accepted the offer of Final Payment by
depositing the checks, thereby barring CCI’s claims under the doctrine of
accord and satisfaction or alternatively under the unconditional waiver
clause of the Master Contract.

   Finally, we affirm the dismissal of Counts III, IV, and V.

    Even if the declaratory judgment count had been properly pleaded, any
error in dismissing that count was harmless, as the summary judgment
effectively declared CCI’s rights under the Master Contract and the Prompt
Payment Act.


                                     15
   The trial court properly dismissed the mandamus count because there
was an adequate remedy at law, namely, an action for damages. See
Huffman v. State, 813 So. 2d 10, 11 (Fla. 2000) (“In order to be entitled to
a writ of mandamus the petitioner must have a clear legal right to the
requested relief, the respondent must have an indisputable legal duty to
perform the requested action, and the petitioner must have no other
adequate remedy available.”).

    As to the class action count, the Fourth Amended Complaint failed to
allege sufficient facts to show that all four prerequisites to class
certification were satisfied. Also, CCI had ample opportunity to employ
discovery to ascertain the necessary information that must be pleaded.
See Frankel v. City of Miami Beach, 340 So. 2d 463, 469 (Fla. 1976). It
was not an abuse of discretion for the trial court to deny leave to amend
to file a Fifth Amended Complaint. See Barrett v. City of Margate, 743 So.
2d 1160, 1162 (Fla. 4th DCA 1999) (noting that “[a]lthough there is no
magical number of amendments which are allowed, dismissal of a
complaint that is before the court on a third attempt at proper pleading is
generally not an abuse of discretion”).

   Affirmed.

KLINGENSMITH, C.J., and DAMOORGIAN, J., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                    16